DETAILED ACTION
Notices to Applicant
This communication is a non-final rejection. Claims 1-20, as filed 06/26/2020, are currently pending and have been considered below.
Priority is generally acknowledged to 62/838,483 which was filed 04/25/2019.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1
The claim(s) recite(s) subject matter within a statutory category as a process, machine, and/or article of manufacture which recite:

A system comprising: a processor; and a memory component having medical data records and instructions stored thereon, when executed by the processor, causes the processor to: 
--receive an ideal treatment plan corresponding to an injury of an individual; 
--identify an actual treatment in the medical data records corresponding to the ideal treatment plan; 
--generate, a compliance score based on the ideal treatment plan and the actual treatment; 
--determine whether the compliance score is greater than a compliance threshold; 
--in response to a determination that the compliance score is greater than the compliance threshold: store a pass flag with a data record of the actual treatment; and control a graphical user display to indicate the data record includes the pass flag; 
--in response to a determination that the compliance score is less than the compliance threshold: store a fail flag with the data record of the actual treatment; control the graphical user display to indicate the data record includes the fail flag; and trigger intervention in response to the fail flag being stored in the data record of the actual treatment; and 
--in response to intervention being triggered: generate, using machine learning, a calibrated compliance threshold corresponding to the compliance score; in response to a determination that the compliance score is less than the calibrated compliance threshold, continue the triggered intervention.

Step 2A Prong One
The broadest reasonable interpretation of these steps includes mental processes because each italicized component can practically be performed by the human mind or with pen and paper. Other than reciting generic computer terms like memory and processor, nothing in the claims precludes the italicized portions from practically being performed in the mind. For example, the broadest reasonable 
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-4, 6-7, 9-11, 13-14, 16-20 which recite additional mental processes but for recitation of generic computer components).  

Step 2A Prong Two
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as receiving data or displaying analysis results amount to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0075], see MPEP 2106.05(f))
generally link the abstract idea to a particular technological environment or field of use (such as using machine learning, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 5 and 12 which recite additional aspects of displaying the result of the analysis and amount to invoking computers as a tool to perform the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of 

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i), performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv))
Generally using machine learning for calculations is well-understood, routine, and conventional as described in McCallum par. [0003]. The claimed machine learning does not include any particular techniques that go beyond generally applying existing techniques to the particular data in the claims.
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Reichert (USP App. Pub. No. 2008/0172251) in view of Lulias (USP App. Pub. No. 2016/0098520).
Regarding claim 1, Reichert discloses: A system comprising: a processor; and a memory component having medical data records and instructions stored thereon, when executed by the processor, causes the processor (FIG. 1 and paragraphs [0021] and [0022]) to: 
--compute a compliance score from an ideal treatment plan and an actual treatment (“profit or loss” as in par. [0005] is a compliance score; “The cost information is used to determine profitability by computing a total cost of items that have been ordered in a patient visit, for example. The cost is subtracted from the pre-defined total expected reimbursement amount determined based on a contract between a healthcare provider organization and payer organization,” par. [0029]), the actual treatment being stored in the medical data records (“Enterprise Resource Planning System 105 that creates and stores a cost object for a particular patient visit, which is updated with data indicating performed services/charges of CIS 107,” par. [0028]); 
--determine whether the compliance score is greater than a compliance threshold (“determines whether the projected profit exceeds a customizable profit threshold,” par. [0032]); 
--in response to a determination that the compliance score is greater than the compliance threshold…(“If it is determined in step 317 that the current profit/loss projection exceeds the customizable profit threshold no action is taken and the process of FIG. 3 terminates,” par. [0032]); and 
--in response to a determination that the compliance score is less than the compliance threshold: …control a graphical user display to indicate the data record includes [a failure to achieve (“Workflow processor 39 notifies a user of a Clinical Information system in step 324 if the profit falls below the customizable profit threshold,” par. [0032]).
Reichert discloses compliance thresholds and taking different actions depending on whether the compliance threshold is exceeded (par. [0032]) such as suggesting remedial actions in FIG. 5. Reichert does not expressly disclose that the compliance state (i.e., a compliance flag) is stored. Lulias teaches:
--store a pass flag with a data record of the actual treatment…store a fail flag with the data record of the actual treatment (patients can be flagged as having particular issues such as “frequent flyer” or not in par. [0047]; metrics can be flagged as inside/outside a given threshold in par. [0103]; FIG. 4 shows classification of visits as timely or not in 406 which is equivalent to a flag based on actual treatment data; flagging patients as compliant or not in 510 of FIG. 5).
It would have been obvious to one of ordinary skill in the art to expand Reichert’s clinical cost control modules with Lulias’s techniques for analyzing and classifying data because this would allow a healthcare organization to improve patient care and reduce cost (see Lulias par. [0004]).

Regarding claim 2, Reichert does not expressly disclose but Lulias further teaches: wherein the instructions further cause the processor to, in response to storing a pass flag with the data record, control the graphical user display to indicate the data record includes the pass flag (FIG. 3 shows patients above a certain threshold of ED admissions in 306; FIG. 4 shows classification of visits as timely or not in 406).
The motivation to combine is the same as in claim 1.

Regarding claim 4, Reichert does not expressly disclose but Lulias further teaches: wherein the medical data records include insurance claim records for an individual (“insurance claim data” in par. [0069]; claims data in par. [0095]).


Regarding claim 5, Reichert does not expressly disclose but Lulias further teaches: wherein the instructions further cause the processor to control the graphical user display by limiting the graphical user display based on geographic area (“s an example, data analytics module 1122 may access hospital information (e.g., size, geographic location, etc.) and filter out information from hospitals outside of a given range of the size and/or geographic location of the hospital being benchmarked,” par. [0086]).
The motivation to combine is the same as in claim 1.

Regarding claim 6, Reichert further discloses: wherein the instructions further cause the processor to trigger remedial events when the fail flag is generated or present in the data record (FIG. 5 shows remedial steps such as alternative orders in 505).

Regarding claim 7, Reichert further discloses: wherein the instructions further cause the processor to trigger decision support events when the fail flag is generated or present in the data record (FIG. 5 shows remedial steps such as alternative orders in 505).

Claims 8-9 and 11-14 are substantially similar to claims 1-2 and 4-7 (respectively) and are rejected with the same reasoning.

Claims 3, 10, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Reichert (USP App. Pub. No. 2008/0172251) in view of Lulias (USP App. Pub. No. 2016/0098520) and McCallum (USP App. Pub. No. 2017/0185723).
Regarding claim 3, Reichert further discloses wherein the instructions further cause the processor to compute costs for the ideal treatment plan based on …costs for the actual treatment received for a same injury to an individual (computing an expected length of stay of 6.3 days and cost of $10,000 for a patient with ICD9 code 402.91 in par. [0034]).
Reichert does not expressly disclose but McCallum teaches including geographic area in computing costs for treatment plan (“Also shown is a regression analysis engine 3906, which analyzes the collected data and prepares best practices for conditions, specialties, geographic and demographic analysis,” par. [0167]).
It would have been obvious to one of ordinary skill in the art to expand the clinical cost control techniques of Reichert and Lulias with the expected cost calculations of McCallum because these would improve the provisioning of care by identifying best practices (see McCallum par. [0102]).

	Claims 10 is substantially similar to claim 3 and are rejected with the same reasoning.

Regarding claim 15, Reichert discloses: A system comprising: a processor; and a memory component having medical data records and instructions stored thereon, when executed by the processor, causes the processor (FIG. 1 and paragraphs [0021] and [0022]) to: 
--receive an ideal treatment plan corresponding to an [ICD code] of an individual (“the admitting diagnosis is entered as ICD9 code 402.91, hypertensive heart disease, unspecified with congestive heart failure,” par. [003]4); 
--identify an actual treatment in the medical data records corresponding to the ideal treatment plan; generate, a compliance score based on the ideal treatment plan and the actual treatment (“profit or loss” as in par. [0005] is a compliance score; “The cost information is used to determine profitability by computing a total cost of items that have been ordered in a patient visit, for example. The cost is subtracted from the pre-defined total expected reimbursement amount determined based on a contract between a healthcare provider organization and payer organization,” par. [0029]); 
--determine whether the compliance score is greater than a compliance threshold (“determines whether the projected profit exceeds a customizable profit threshold,” par. [0032]); in response to a determination that the compliance score is greater than the compliance threshold: … (“If it is determined in step 317 that the current profit/loss projection exceeds the customizable profit threshold no action is taken and the process of FIG. 3 terminates,” par. [0032]); 
--in response to a determination that the compliance score is less than the compliance threshold: … control the graphical user display to indicate the data record includes the fail flag; and trigger intervention in response to the [failure to achieve compliance] (“Workflow processor 39 notifies a user of a Clinical Information system in step 324 if the profit falls below the customizable profit threshold,” par. [0032]);
--in response to intervention being triggered: generate…a calibrated compliance threshold corresponding to the compliance score; in response to a determination that the compliance score is less than the calibrated compliance threshold, continue the triggered intervention (“Continuing with FIG. 4, the worker in step 423 replaces the order for cardiac MRI with an order for chest X-Ray in two levels. The placement of the X-Ray order again initiates the execution of workflow processor 39 (FIG. 1) in step 430. This time workflow processor 39 does not recognize any negative impact on costs or detect that a projected profit falls below a customizable profit threshold. Hence, no notification message is sent to a user of the Clinical Information System by processor 39 and the ordered services are performed in step 425,” par. [0036]).

i.e., a compliance flag) is stored. Lulias teaches:
--store a pass flag with a data record of the actual treatment and control a graphical user display to indicate the data record includes the pass flag …store a fail flag with the data record of the actual treatment (patients can be flagged as having particular issues such as “frequent flyer” or not in par. [0047]; metrics can be flagged as inside/outside a given threshold in par. [0103]; FIG. 4 shows classification of visits as timely or not in 406 which is equivalent to a flag based on actual treatment data; flagging patients as compliant or not in 510 of FIG. 5).
It would have been obvious to one of ordinary skill in the art to expand Reichert’s clinical cost control modules with Lulias’s techniques for analyzing and classifying data because this would allow a healthcare organization to improve patient care and reduce cost (see Lulias par. [0004]).

Reichert discloses adjusting or calculating thresholds in par. [0032] but neither Reichert nor Lulias disclose using machine learning to calibrate thresholds. McCallum teaches: using machine learning (“Utilizing a machine learning system, the risk based scoring system is updated,” par. [0090]) and specifically applying the techniques for ICD codes including injuries (par. [0141]).
It would have been obvious to one of ordinary skill in the art to expand the clinical cost control techniques of Reichert and Lulias with the data analysis of McCallum because this would improve the provisioning of care by identifying best practices (see McCallum par. [0102]).

Regarding claim 16, Reichert further discloses wherein the instructions further cause the processor to compute costs for the ideal treatment plan based on …costs for the actual treatment (computing an expected length of stay of 6.3 days and cost of $10,000 for a patient with ICD9 code 402.91 in par. [0034]).
Reichert does not expressly disclose but McCallum teaches including geographic area in computing costs for treatment plan (“Also shown is a regression analysis engine 3906, which analyzes the collected data and prepares best practices for conditions, specialties, geographic and demographic analysis,” par. [0167]).
It would have been obvious to one of ordinary skill in the art to expand the clinical cost control techniques of Reichert and Lulias with the expected cost calculations of McCallum because these would improve the provisioning of care by identifying best practices (see McCallum par. [0102]).

Regarding claim 17, Reichert does not expressly disclose but Lulias further teaches: wherein the medical data records include insurance claim records for an individual (“insurance claim data” in par. [0069]; claims data in par. [0095]).
The motivation to combine is the same as in claim 15.

Regarding claim 18, Reichert further discloses wherein the instructions further cause the processor to in response to a determination that the compliance score is greater than the calibrated compliance threshold, discontinue the triggered intervention (“Continuing with FIG. 4, the worker in step 423 replaces the order for cardiac MRI with an order for chest X-Ray in two levels. The placement of the X-Ray order again initiates the execution of workflow processor 39 (FIG. 1) in step 430. This time workflow processor 39 does not recognize any negative impact on costs or detect that a projected profit falls below a customizable profit threshold. Hence, no notification message is sent to a user of the Clinical Information System by processor 39 and the ordered services are performed in step 425,” par. [0036]).

Regarding claim 19, Reichert further discloses: wherein the instructions further cause the processor to trigger remedial events in response to intervention being triggered (FIG. 5 shows remedial steps such as alternative orders in 505).

Regarding claim 20, Reichert further discloses: wherein the instructions further cause the processor to trigger decision support events in response to intervention being triggered (FIG. 5 shows remedial steps such as alternative orders in 505).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP App. Pub. No. 2011/0288879 to Gice et al., discloses techniques for assessing medical costs of claims such as using both an injury type and geographic region in calculations in FIG. 9A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BLANCHETTE whose telephone number is (571)272-2299.  The examiner can normally be reached on Monday - Thursday 7:30AM - 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571) 272-6805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626